941 F.2d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William HARRIS, Defendant-Appellant.
No. 90-5466.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 22, 1991.Decided Aug. 20, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.   Richard L. Voorhees, Chief District Judge.  (CR-89-162-A)
Talmage N. Penland, Asheville, N.C., for appellant.
Thomas J. Ashcraft, United States Attorney, Jerry W. Miller, Assistant United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
William Harris appeals his conviction for escape from the custody of the United States Bureau of Prisons, in violation of 18 U.S.C. § 751(a).   On appeal he claims that trial counsel was ineffective for not adequately investigating potential witnesses or subpoenaing those witnesses, who, according to Harris, could have corroborated his statement that he fled because he feared for his life.   The general rule in this Circuit is that following a federal conviction, an ineffective assistance claim should be raised in a 28 U.S.C. § 2255 motion filed in the district court and not on direct appeal, unless it "conclusively appears" in the record that the defendant was not afforded effective assistance.   United States v. Fisher, 477 F.2d 300 (4th Cir.1973);   United States v. Mandello, 426 F.2d 1021 (4th Cir.1970).   No such showing is apparent in this case.   We accordingly affirm.   This affirmance is without prejudice to Harris's pursuit of his ineffective assistance claim by appropriate motion in the district court.


2
As the materials before us reveal that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.